Affirmed.

The action of Witteman ivas on a contract and an account. In neither the bill of exceptions nor the transcript of the portions of the record therein specified and sent with it to this court, does it appear what the verdict was; but it appears that the defendant moved for a new trial because the verdict was contrary to law and evidence, and because the court overruled a motion' by the defendant for a nonsuit, and that a new trial was granted, to which the plaintiff excepted. During the present term and before the call of the case for argument, the clerk, at the instance of counsel for plaintiff, sent up a *224complete transcript of tlie whole record, which contains the verdict.
Garrard & Meldrim, for plaintiff.
Jackson & Whatley and A. C. Wright, contra.